Citation Nr: 1528285	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-09 278A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a left shoulder disability.  



ATTORNEY FOR THE BOARD

M. Taylor, Counsel









INTRODUCTION

The Veteran served on active duty from July 1999 to July 2002 and from January 2004 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a personal hearing at the RO in November 2012.  A transcript of the hearing is in the Veteran's file. 

In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled May 2015 hearing by letter in April 2015, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

In a March 2013 rating decision, service connection for a right knee disability was granted.  This represents a complete grant of the benefit sought with respect to that issue.  


FINDING OF FACT

Recurrent dislocation of the left shoulder is a result of service.  


CONCLUSION OF LAW

The criteria for service connection for recurrent left shoulder dislocation have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for residuals of an in-service left shoulder dislocation.  He testified that on his last jump in Airborne training, he neglected to release his improvised weapon, and landed on it and it went up under his arm and jammed his shoulder.  He added that he went to the field medic who told him it was dislocated and gave him paperwork to take with him to his next duty station.  The Veteran added that over time he has lost the paperwork.  

The Board notes that although a December 2013 request was made to the National Personnel Records Center via the Personnel Information Exchange System (PIES) for clinical records pertaining to a left shoulder disorder from October 1999 to December 1999, the April 2014 response was "negative" but references a period in 2000, rather than 1999.  Moreover, the Veteran testified to having been evaluated by a field medic, whereas the request code used was for in-patient clinical records (i.e. C01).  

Regardless, the Veteran is competent to report his symptoms and lending credibility to his assertions is his DD Form 214 for the period of service from July 1999 to July 2002 reflecting completion of the basic airborne course in December 1999, and receipt of a parachutist badge.  The Board notes that his service personnel records reflect his principal duty was airborne infantry in 2000 and service connection has been established for disabilities of the lower extremities as a result of parachute jumps during service.  

Further supporting the claim is the June 2010 VA examination report reflecting the Veteran's history of having dislocated his left shoulder on his last jump at the end of Airborne School in November 1999.  The examiner reported that the left shoulder was most painful with abduction past 90 degrees, and significant crepitance on range of motion testing in all plains was noted, along with tenderness, weakness, and guarding of movement.  

Significantly, the examiner concluded that left shoulder pain and dislocations since service are most likely due to or a result of dislocation of the left shoulder in a jump in airborne training during service.  Medical literature was noted to support the conclusion that once the shoulder is dislocated, ligament and rotator cuff damage make a repeat dislocation and shoulder problems more likely.  

The evidence is in at least equipoise, and resolving any reasonable doubt in the Veteran's favor, the Board finds the Veteran's current left shoulder recurrent dislocation is related to the in-service left shoulder dislocation.  As such, service connection for recurrent left shoulder dislocation is warranted.  


ORDER

Service connection for recurrent left shoulder dislocation is granted.  



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


